Citation Nr: 1012609	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  05-21 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for a left 
hand disability, to include osteoporosis.

2.  Entitlement to an initial compensable rating for a right 
hand disability, to include osteoporosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1977 to 
October 1981.  

This case is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection and 
assigned a 10 percent rating for osteoporosis of the 
shoulders and hands as secondary to the service-connected 
disability of prolactinoma, effective September 4, 2003.

In an April 2005 rating decision the RO noted that the 
decision to not grant separate noncompensable ratings for 
osteoporosis affecting both hands was clearly and 
unmistakably erroneous, and granted service connection for 
osteoporosis affecting both hands under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5013, with a 0 percent evaluation, 
effective September 4, 2003.  The RO also granted separate 
10 percent ratings for the Veteran's left and right shoulder 
osteoporosis disabilities.  In his June 2005 substantive 
appeal to the Board the Veteran disagreed with his 
noncompensable rating for his bilateral hand disability and 
therefore the issues of entitlement to initial compensable 
ratings for left and right hand disabilities are properly 
before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The issues have been re-characterized to comport with the 
evidence of record.

In December 2008, the Board remanded the Veteran's current 
claims for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.






REMAND

The Veteran seeks initial compensable evaluations for right 
and left hand disabilities.  He contends that he suffers 
from limited and painful motion in his hands, which hurt to 
the point that they impede his ability to work.  Soaking his 
hands in hot water only provides temporary restored 
movement, and the Veteran notes that during his VA 
examination he did not have a flare up in his hands.

In December 2008 the Board remanded the Veteran's current 
claims so that he could be afforded a VA examination to 
assess the current severity of his service connected 
disabilities.  A February 26, 2009, document from a VA 
Medical Center (VAMC) notes that the Veteran failed to 
report to his examination, however there is no letter or 
other document of record indicating that the Veteran was 
notified of the time and place of his VA examination.  

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, 
to ensure that the Board's remand orders were followed by 
the RO/AMC, a new VA examination must be scheduled and the 
Veteran must be notified of the time and place of the 
examination.  

The Veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of 
failure to report for a VA examination without good cause 
may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination for the purpose of determining 
the current severity of his service-
connected left and right hand 
disabilities.  Include a copy of the 
letter notifying the Veteran of the time 
and place of his examination in his claim 
file.  The examiner should note whether 
the Veteran's left or right hand has 
limited motion that can be objectively 
confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of 
painful motion.  The examiner should also 
note whether the Veteran's right or left 
hand has ankylosis of any joint or digit, 
and measurements of the range of motion of 
his wrists and digits should be conducted.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5013, and 5214-5230.

The claim file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination and that 
review should be noted in the examination 
report.  A rationale for all medical 
opinions must be provided.

2.  Thereafter, any additional development 
needed should be accomplished and the 
claims should then be readjudicated.  If 
either of the claims remains denied, issue 
a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations, and allow an appropriate 
period of time for response.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


